In this case there was no argument, 'and no written opinion, the Court deciding, that the circuit judge did right in arresting the judgment; that the indictment should have charged that the passing, &c., was with- the intention to defraud the person to whom it was passed.(1)
The action of the Circuit Court was therefore affirmed ; *63but the defendants, on motion of the Attorney General, were sent back to be proceeded against at the option of the Attorney General of the Circuit Court from whence the cause came.

Judgment affirmed.


 An indictment for fraudulent possessionof countifeit notes under Section 4724 of tlie Code (Act of 1829, chapter 23, section 33,) need not aver a felonious intent. Perdue v. State, 2 Humph. 494. .But it must aver an intent to defraud. Fergus v. State, 6 Yerg. 345; Owen v. State, 5 Sneed, 493.
Under Section 6135 of the Code, it is not necessary to aver that the defendant kept the notes with the intent to pass the same. Sizemore v. The State, 3 Head, 26.